Citation Nr: 1015710	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1964 until May 
1972 and from September 1978 until March 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

As an initial matter, the Board notes some confusion in the 
record over the Veteran's current rating.  In a rating 
decision of December 2006, the Veteran was granted service 
connection for PTSD and awarded a rating of 30 percent, 
effective March 7, 2006.  He submitted a Notice of 
Disagreement in August 2007 and had a hearing before a 
Decision Review Officer (DRO) in November 2007.  On March 10, 
2008 the Agency of Original Jurisdiction (AOJ) issued two 
documents to the Veteran.  Firstly a Statement of the Case 
(SOC) was issued, indicating that the Veteran's 30 percent 
rating was confirmed and continued.  Secondly, the AOJ issued 
a decision, increasing the Veteran's rating to 50 percent.  

The Veteran was contacted in April 2008, and it was explained 
"that the increases for PTSD [had] been granted, but [was] 
not appearing as a grant at 80% overall."  A note indicates 
that the Veteran was contacted again in April and was told 
that "the NOD had been granted with increase to 50% from 
30%."  A note signed by a Decision Review Officer (DRO) 
states that the decision of March 10, 2008 granted a 50 
percent evaluation for PTSD.  The same note, however, states 
that the Veteran's representative was contacted to explain 
that the 30 percent rating was continued by the DRO.  A 
subsequent Supplemental Statement of the Case (SSOC) in 
August 2009 indicated, again, that the Veteran's PTSD was 
rated as 30 percent disabling.

The Board notes that an SOC or SSOC is not a decision.  A DRO 
decision, however is a decision.  The Board also notes that 
some of the above described documents are unsigned and, 
furthermore, there has been no legitimate finding of 
administrative error or "clear and unmistakable error" 
(CUE).

At best, the Board is presented with a DRO decision by an 
unknown DRO, with a subsequent report that he did not really 
mean it.


FINDING OF FACT

PTSD has been productive of occupational and social 
impairment, reduced reliability and productivity, impairment 
of short term memory, mood swings, and suicidal ideation.


CONCLUSION OF LAW

PTSD is 50 percent disabling.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been obtained 
as have records of VA treatment and examination.  
Furthermore, the Veteran was afforded a VA examination in 
June 2009 in which the examiner reviewed the Veteran's claims 
file, took down his history, and reached a conclusion based 
on her examination that is consistent with the record.  The 
examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a September 
2009 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in December 2006.  
When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for PTSD and granted an evaluation of 30 
percent.  PTSD is evaluated under the general rating formula 
for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this general rating formula, a 50 percent 
evaluation is provided for on evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (Code or 
DC) 9411 (2009).

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board 
has considered the Veteran's Global Assessment of Functioning 
(GAF) scores as one component of his overall disability 
picture.  GAF is a scale used by mental health professional 
and reflects psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

GAF scores of 70 to 61 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.

GAF scores from 60 to 51 represent moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

Finally, GAF scores from 50 to 41 represent serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

During a psychological evaluation in June 2006, the Veteran 
indicated that he maintained some communication with two of 
his siblings and communicates regularly with his children and 
grandchildren.  He also endorsed having been married twice 
and stated that his second wife was still his best friend.  
The Veteran indicated a history of anger and control 
problems.  His GAF was assessed at 65.

In November 2006 the Veteran underwent VA examination.  His 
current symptoms were described as anger, depression, 
inability to maintain relationships and difficulty sleeping.  
On review of his mental status, the Veteran had no impairment 
of thought process or of communication.  There were no 
delusions or hallucinations.  He was neatly and cleanly 
dressed with good hygiene and grooming.  The Veteran's mood 
was appropriate and he had good eye contact.  He was not 
homicidal but did endorse suicidal ideation including some 
history of failed attempts at suicide.  Long term memory was 
good and short term memory was good, though the Veteran 
indicated that he sometimes had difficulty with concentration 
and often had to reread things.  The Veteran said that 
although he thinks of himself as a happy person, ex spouses 
and roommates had told him his is moody and quick to anger.  
The Veteran endorsed intrusive thoughts one to two times a 
week and nightmares about once a month.  The Veteran 
expressed symptoms of hyperarousal, irritability, anger and 
hypervigilance and indicated that he intentionally separates 
himself from others.  His GAF score was indicated to be 60.

On VA examination in June 2009, the Veteran endorsed sleep 
problems, namely being startled awake at night.  The Veteran 
had some friends, but isolated himself socially.  He had no 
impairment of thought process or of communication.  There 
were no delusions or hallucinations.  The Veteran was neatly 
and cleanly dressed with good hygiene.  His mood was 
appropriate and he had no homicidal ideations but did endorse 
thoughts of suicide.  The Veteran's long term memory was 
good, but he had been told by others that he forgets things 
he had been told.  Insight and judgement were both good and 
there were no signs of obsessional rituals.  The examiner 
noted that the Veteran described poor psychosocial 
functioning and fair to poor quality of life.  The examiner 
opined that the Veteran's problems were likely to become 
worse as he aged and he was likely to have continuing 
difficulty controlling his anger, especially in work 
environments.  His GAF score was 48.

An August 2006 letter from one of the Veteran's former 
spouses confirmed that that the Veteran was extremely 
volatile and quick to anger.  She also described him as 
manipulative of others and that he would engage neighbors and 
stranger in fights.

At a hearing before the undersigned in September 2009, the 
Veteran indicated that he had been fired from jobs in the 
past due to an inability to properly control his anger.   He 
stated, repeatedly, that he preferred to be alone and sought 
isolation from others when possible.

After a careful review of the record, the Board finds the 
Veteran's PTSD to be 50 percent disabling.  The 50 percent 
evaluation contemplates evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code DC 9411 
(2009).  Here the Board has been presented with relatively 
uniform manifestations, but with examiners providing 
different GAF scores.  The more probative evidence 
establishes swings in the Veteran's mood, difficulty 
controlling anger and difficulty with concentration.  Such 
manifestations closely approximate reduced reliability and 
productivity. 

In order to warrant a higher, 70 percent, evaluation, there 
must be the functional equivalent of occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.  Id.

Here, the Veteran has been shown to have both occupational 
and social impairment.  Although his long term memory is 
intact, his short term memory is not and he has extreme 
swings in his mood.  In spite of these symptoms, the evidence 
establishes that a 70 percent evaluation is not warranted.  
See 38 C.F.R. § 4.7.  Specifically, insight and judgement are 
good and the Veteran does not have obsessional rituals nor 
does he neglect personal appearance and hygiene. 

Particularly informative of the Veteran's level of disability 
are his most recent GAF score of 48, indicating serious 
symptoms including suicidal ideation a lack of friends, and 
concerns regarding the Veteran's ability to keep a job.  
However, there are no immediate plans or recent acts on such 
thoughts.  Clearly, the lay and medical evidence establishes 
that the Veteran does not have deficiencies in most areas.  
The record reflects that he remains employed and retains some 
relationships.  Although the Veteran meets some of the 
criteria for a 50 percent rating, he does not meet the 
requirements of a 70 percent rating such as obsessional; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression; impaired impulse 
control; spatial disorientation; or neglect of personal 
appearance and hygiene.  Overall, the Board finds the 
Veteran's disability picture most closely mirrors that of 50 
percent rating.

The Veteran's testimony is credible regarding his level of 
symptomatology and is corroborated by a statement from his ex 
spouse as well as by objective manifestations noted during 
his VA examinations.  However, even when accepted as true, 
such testimony does not provide a basis for a rating higher 
than 50 percent

Based on the foregoing, the Board concludes that the 
Veteran's PTDS has been 50 percent disabling throughout the 
period on appeal.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).
 
Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.




ORDER

A 50 percent evaluation for PTSD is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


